—In an action, inter alia, to recover damages for fraud, the *509plaintiffs appeal from an order of the Supreme Court, Kings County (Huttner, J.), dated July 10, 1997, which granted the defendants’ motion to dismiss the complaint on the ground that the plaintiffs lacked standing.
Ordered that the order is affirmed, with costs.
The Supreme Court properly dismissed the complaint. The claims asserted in the complaint were premised upon the purported interest of the plaintiff Israel Weinstock in two parcels of real property. However, while this action was pending, judgments were rendered in separate actions to the effect that Weinstock has no interest in these properties (see, Weinstock v Handler, 244 AD2d 273; Walker v Weinstock, 173 Misc 2d 1, affd [case No. 44] 255 AD2d 508 [decided herewith]). Consequently, the plaintiffs have no standing to maintain this action.
The plaintiffs’ remaining contentions are without merit. Bracken, J. P., Ritter, Santucci and Altman, JJ., concur.